[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, a pedestrian, was injured as a result of being struck by a motor vehicle on April 26, 1989. The defendant, Jane Johnson, was the operator of a vehicle which struck the rear of a vehicle operated by a third-party defendant, Pasquale P. Tine. Due to this impact, the Tine vehicle struck another vehicle which struck the plaintiff.
The defendant, Jane Johnson, has brought this third-party action against Pasquale P. Tine on February 23, 1993. The third-party defendant, Tine, has raised the special defense of the statute of limitations, Connecticut General Statutes 52-584, which imposes a two year limit on claims brought for injury to persons as a result of another's negligence.
The third-party plaintiff claims that the statute of limitations is not a bar to his action because his claim is for apportionment of damages pursuant to Connecticut General Statutes 52-102, and not a claim for damages. CT Page 8216-y
However, Connecticut General Statutes 52-102(2) reads in pertinent part:
    ". . . provided no person who is immune from liability shall be made a defendant in the controversy."
Thus, a person who was released by the plaintiff, a person who obtained a dismissal or a judgment in his favor, or who was immune from suit because of the running of the statute of limitations may not be sued under the statute. If such person cannot be sued, it follows that he may not be made a defendant for purposes of apportioning damages.
Accordingly, the motion for summary judgment is granted.